Citation Nr: 1431143	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-30 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a disability manifested by symptoms of joint pain and skin blisters, to include porphyria, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active military service from July 1972 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in November 2012 and October 2013.  This matter was originally on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

It is noted that the Veteran's claims file consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).  All future consideration of these or other claims should include full review of all electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, at least in part, that he suffers from porphyria as secondary to his service-connected PTSD.  

Of record is a March 2011 Administrative Note in which the physician states that the laboratory evidence supports a diagnosis of hereditary coproporphyria.

In support of his claim, the Veteran has submitted Internet medical evidence from the Mayo Clinic indicating that porphyria is a disorder resulting from an abnormal buildup of chemicals called porphyrins in the body and that the cause is an inherited mutation.  In addition, the Mayo Clinic evidence notes that although porphyria is usually inherited, environmental factors, such as emotional stress, may trigger the development of symptoms in some types of porphyria.

The Board notes that by rating decision dated in April 2014, service connection for PTSD was established effective June 5, 2007, and a 30 percent evaluation was assigned from June 5, 2007 and a 50 percent evaluation was assigned from September 10, 2010.

Thus, it is the Board's opinion that further development of the case is necessary.  In this regard, a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether the Veteran has a chronic disability manifested by symptoms of joint pain and skin blisters, to include porphyria, that is related to service or to service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his claimed porphyria that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2. The Veteran should be afforded an appropriate VA examination to determine the etiology of any current disability manifested by symptoms of joint pain and skin blisters, particularly porphyria.  The examiner is to be provided access to Virtual VA, and VBMS.  The examiner must specify in the report that Virtual VA records, and VBMS records have been reviewed.  All indicated studies should be performed, and all findings reported in detail.  

(a)  The examiner should identify any current chronic disorder manifested by symptoms of joint pain and skin blisters and should state whether such any such condition is an acquired or congenital in nature.

(b) If a congenital condition exists, the examiner should state whether it is a disease or defect.  A "defect" is defined as an imperfection or structural abnormality, while a "disease" is any interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs.  Id.

(c) If a congenital defect is present, the examiner should render a medical opinion as to whether the evidence shows that it is as likely as not that PTSD superimposed on such defect results in disability apart from the congenital or developmental defect.

(d) If a congenital disease is present, the examiner should render a medical opinion as to whether the evidence shows it was caused by of aggravated (permanently worsened) by the Veteran's PTSD.  

(e) The examiner should state if any other acquired disorder manifested by symptoms of joint pain and skin blisters is currently present, and render a medical opinion as to whether it is at least as likely as not that any current disorder was incurred in the Veteran's military service, within a year of service (based on the lay statements received by Mrs. B. and her son that after service the Veteran started getting blisters on his hands, feet, and face), or caused by or aggravated by the Veteran's PTSD.

(f)  If the examiner determines that it is at least as likely as not that such disorder was incurred within a year of the Veteran's service, based on the lay statements of record, would the blisters on the Veteran's hands, feet, and face be considered at least 5 percent of the entire body, or at least 5 percent of exposed areas affected.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

